Name: Commission Regulation (EC) NoÃ 2178/2005 of 23 December 2005 fixing the reference prices for certain fishery products for the 2006 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 30.12.2005 EN Official Journal of the European Union L 347/21 COMMISSION REGULATION (EC) No 2178/2005 of 23 December 2005 fixing the reference prices for certain fishery products for the 2006 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29(1) and (5) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that reference prices valid for the Community may be fixed each year, by product category, for products that are the subject of a tariff suspension under Article 28(1). The same holds for products which, by virtue of being either the subject of a binding tariff reduction under the WTO or some other preferential arrangements, must comply with a reference price. (2) For the products listed in Annex I, points A and B to Regulation (EC) No 104/2000, the reference price is the same as the withdrawal price fixed in accordance with Article 20(1) of that Regulation. (3) The Community withdrawal and selling prices for the products concerned are fixed for the 2006 fishing year by Commission Regulation (EC) No 2176/2005 (2). (4) The reference price for products other than those listed in Annexes I and II to Regulation (EC) No 104/2000 is established on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the three years immediately preceding the date on which the reference price is fixed. (5) There is no need to fix reference prices for all the species covered by the criteria laid down in Regulation (EC) No 104/2000, and particularly not for those imported from third countries in insignificant volumes. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 2006 fishing year of fishery products, as referred to in Article 29 of Regulation (EC) No 104/2000, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as amended by the 2003 Act of Accession. (2) See page 11 of this Official Journal. ANNEX (1) 1. Reference prices for products referred to in Article 29(3)(a) of Regulation (EC) No 104/2000 Species Size (2) Reference price (EUR/tonne) Gutted with head (2) Whole fish (2) Additional Taric code Extra, A (2) Additional Taric code Extra, A (2) Herring of the species Clupea harengus ex 0302 40 00 1  F011 125 2  F012 191 3  F013 180 4a  F016 114 4b  F017 114 4c  F018 239 5  F015 212 6  F019 106 7a  F025 106 7b  F026 95 8  F027 80 Redfish (Sebastes spp.) ex 0302 69 31 and ex 0302 69 33 1  F067 920 2  F068 920 3  F069 772 Cod of the species Gadus morhua ex 0302 50 10 1 F073 1 180 F083 852 2 F074 1 180 F084 852 3 F075 1 115 F085 656 4 F076 885 F086 492 5 F077 623 F087 361 Boiled in water Fresh or refrigerated Additional Taric code Extra, A (2) Additional Taric code Extra, A (2) Deepwater prawns (Pandalus borealis) ex 0306 23 10 1 F317 4 911 F321 1 087 2 F318 1 722   2. Reference prices for fishery products referred to in Article 29(3)(d) of Regulation (EC) No 104/2000 Product Additional Taric code Presentation Reference price (EUR/tonne) 1. Redfish (Sebastes spp.) Whole: ex 0303 79 35 ex 0303 79 37 F411  with or without head 941 ex 0304 20 35 ex 0304 20 37 Fillets: F412  with bones (standard) 1 915 F413  without bones 2 075 F414  blocks in immediate packing weighing not more than 4 kg 2 262 2. Cod (Gadus morhua, Gadus ogac and Gadus macrocephalus) and fish of the species Boreogadus saida ex 0303 60 11, ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 F416 Whole, with or without head 1 095 ex 0304 20 29 Fillets: F417  interleaved or in industrial blocks, with bones (standard) 2 428 F418  interleaved or in industrial blocks, without bones 2 664 F419  individual or fully interleaved fillets, with skin 2 602 F420  individual or fully interleaved fillets, without skin 2 943 F421  blocks in immediate packing weighing not more than 4 kg 2 903 ex 0304 90 38 F422 Pieces and other meat, except minced blocks 1 406 3. Coalfish (Pollachius virens) ex 0304 20 31 Fillets: F424  interleaved or in industrial blocks, with bones (standard) 1 488 F425  interleaved or in industrial blocks, without bones 1 639 F426  individual or fully interleaved fillets, with skin 1 476 F427  individual or fully interleaved fillets, without skin 1 647 F428  blocks in immediate packing weighing not more than 4 kg 1 733 ex 0304 90 41 F429 Pieces and other meat, except minced blocks 967 4. Haddock (Melanogrammus aeglefinus) ex 0304 20 33 Fillets: F431  interleaved or in industrial blocks, with bones (standard) 2 264 F432  interleaved or in industrial blocks, without bones 2 632 F433  individual or fully interleaved fillets, with skin 2 512 F434  individual or fully interleaved fillets, without skin 2 683 F435  blocks in immediate packing weighing not more than 4 kg 2 960 5. Alaska pollack (Theragra chalcogramma) Fillets: ex 0304 20 85 F441  interleaved or in industrial blocks, with bones (standard) 1 136 F442  interleaved or in industrial blocks, without bones 1 298 6. Herring (Clupea harengus, Clupea pallasii) Herring flaps: ex 0304 10 97 ex 0304 90 22 F450  exceeding 80 g a piece 510 F450  exceeding 80 g a piece 464 (1) The additional code to be mentioned for all categories other than those explicitly referred to in points 1 and 2 of the Annex is F499: Other. (2) The freshness, size and presentation categories are those laid down under Article 2 of Regulation (EC) No 104/2000.